


Exhibit 10.5

 

GRAPHIC [g12102jm01i001.gif]

 

NEENAH PAPER

 

SUPPLEMENTAL PENSION PLAN

 

(As Amended and Restated Effective as of January 1, 2009)

 

--------------------------------------------------------------------------------


 

NEENAH PAPER

SUPPLEMENTAL PENSION PLAN

 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I

INTRODUCTION

1

1.1

Establishment of the Plan

1

1.2

Type of Plan

1

1.3

Purpose

1

1.4

Effective Date

1

 

 

 

ARTICLE II

DEFINITIONS & CONSTRUCTION

1

2.1

Affiliate

2

2.2

Beneficiary

2

2.3

Benefit

2

2.4

Board

2

2.5

Change of Control

2

2.6

Code

5

2.7

Company

5

2.8

Disability

5

2.9

Earnings

5

2.10

Effective Date

5

2.11

Employee

5

2.12

Employer

6

2.13

ERISA

6

2.14

Excess Benefit

6

2.15

Lump Sum Payment

6

2.16

Participant

6

2.17

Participating Employer

6

2.18

Pension Plan

7

2.19

Plan

7

2.20

Plan Administrative Committee

7

2.21

Plan Year

7

2.22

Separation from Service

7

2.23

Specified Employee

7

2.24

Spouse

7

2.25

Supplemental Benefit

7

2.26

Surviving Minor Children

8

 

 

 

ARTICLE III

BENEFITS

8

3.1

Eligibility

8

 

 

 

ARTICLE IV

PAYMENT OF BENEFITS

8

4.1

Election of Form of Payment

8

 

i

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

4.2

Automatic Lump Sum Payment Upon Change in Control

10

4.3

Timing of Benefit Payments to Participants

10

4.4

Change of Election of Form of Payment

11

4.5

Death Benefits

12

4.6

Recipients of Payments; Designation of Beneficiary

13

4.7

Postponement of Payment

13

4.8

Additional Accrual

14

4.9

Limited Cashouts

14

 

 

 

ARTICLE V

PLAN ADMINISTRATIVE COMMITTEE

14

5.1

Plan Administrative Committee

14

5.2

Membership of Committee

14

5.3

Powers

14

5.4

Organization and Procedures

15

5.5

Rules and Decisions

15

5.6

Books and Records

15

5.7

Perpetuation of Plan Administrative Committee

16

5.8

Claims Procedure

16

5.9

Allocation or Reallocation of Fiduciary Responsibilities

17

5.10

Service of Process

18

 

 

 

ARTICLE VI

MISCELLANEOUS

18

6.1

Unfunded Obligation

18

6.2

Amendment and Termination

18

6.3

Termination of Pension Plan

18

6.4

Plan Sponsor

18

6.5

Coordination with Pension Plan

19

6.6

Effect of Plan

19

6.7

Offset

19

6.8

Amounts Payable

19

6.9

Rights and Obligations

19

6.10

Notice

19

6.11

Governing Law

19

6.12

Assignment of Rights

19

6.13

Liability

19

 

ii

--------------------------------------------------------------------------------

 

 

NEENAH PAPER SUPPLEMENTAL PENSION PLAN

 

ARTICLE I

 

INTRODUCTION

 

1.1                               Establishment of the Plan.  Neenah Paper, Inc.
(the “Company”) hereby amends and restates its supplemental benefits plan for
its Employees, to be known as the Neenah Paper Supplemental Pension Plan (the
“Plan”), as set forth in this document.

 

1.2                               Type of Plan.  This Plan is deemed to be two
separate plans, consisting of (i) an “excess benefit plan” within the meaning of
Section 3(36) of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”), and, as such, exempt from all of the provisions of ERISA pursuant to
Section 4(b)(5) thereof; and (ii) a nonqualified supplemental retirement plan,
which is unfunded and maintained primarily for the purpose of providing deferred
compensation for a select group of management or highly compensated employees of
the Company, pursuant to Sections 201, 301 and 401 of ERISA and, as such, exempt
from the provisions of Parts II, III and IV of Title I of ERISA.

 

1.3                               Purpose.  As an unfunded excess benefit plan
and an unfunded plan of deferred compensation, the purpose of this Plan is
solely to provide benefits to participants in the Neenah Paper Pension Plan, as
amended and restated from time to time (the “Pension Plan”), which exceed the
limitation on benefits imposed by Section 415 of the Internal Revenue Code of
1986, or any comparable provision of any future legislation which amends,
supplements or supersedes that Section (“Section 415 of the Code”). 
Additionally, this Plan will provide such benefits in addition to the Pension
Plan, which are necessary to fulfill the Pension Plan’s intent without regard to
Code Section 401(a)(17) or any dollar limit imposed by the Code on the amount of
compensation considered under the Pension Plan.

 

1.4                               Effective Date.  The effective date of this
amendment and restatement of the Plan is January 1, 2009.  The original
effective date of the Plan is December 1, 2004.

 

ARTICLE II

 

DEFINITIONS & CONSTRUCTION

 

Each term that is used in this Plan and also used in the Pension Plan shall have
the same meaning herein as under the Pension Plan.

 

Notwithstanding the above, for purposes of this Plan, where the following words
and phrases appear in this Plan they shall have the respective meanings set
forth below unless the context clearly indicates otherwise:

 

--------------------------------------------------------------------------------


 

2.1                               Affiliate.  Any company, person or
organization which, on the date of determination, (A) is a member of a
controlled group of corporations (as defined in Code section 414(b)) which
includes the Company; (B) is a trade or business (whether or not incorporated)
which controls, is controlled by or is under common control with (within the
meaning of Code section 414(c)) the Company; (C) is a member of an affiliated
service group (as defined in Code section 414(m)) which includes the Company; or
(D) is otherwise required to be aggregated with the Company pursuant to Code
section 414(o) and regulations promulgated thereunder.

 

2.2                               Beneficiary.  The person or persons who, under
this Plan, become entitled to receive a Participant’s interest in the event of
the Participant’s death.

 

2.3                               Benefit.  Any benefit payable pursuant to, and
determined in accordance with, the provisions of this Plan.

 

2.4                               Board.  The Board of Directors of Neenah
Paper, Inc.

 

2.5                               Change of Control.  A Change of Control shall
be deemed to have taken place if a “change in the ownership of the Company,” a
“change in the effective control of the Company,” or a “change in the ownership
of a substantial portion of the Company’s assets” (as such terms are defined
below) occurs.

 

(A)                               A change in the ownership of the Company.  A
“change in ownership of the Company” shall occur on the date that any one
person, or more than one person acting as a “Group” (as defined below), acquires
ownership of stock of the Company that, together with stock held by such person
or Group, constitutes more than fifty percent (50%) of the total fair market
value or total voting power of the stock of the Company; provided, however,
that, if any one person or more than one person acting as a Group, is considered
to own more than 50% of the total fair market value or total voting power of the
stock of the Company, the acquisition of additional stock by the same person or
persons is not considered to cause a change in the ownership of the Company.  In
addition, the following shall not constitute a change in ownership of the
Company:  (i) any acquisition by any one person, or more than one person acting
as a Group, who on the Effective Date is the “beneficial owner” (within the
meaning of Rule 13d-3 of the Rules and Regulations under the Securities Exchange
Act of 1934, as amended) (a “Beneficial Owner”) of thirty percent (30%) or more
of the combined voting power of the then outstanding voting securities of the
Company entitled to vote generally in the election of directors (the
“Outstanding Company Voting Securities”), (ii) any acquisition directly from the
Company, including without limitation, a public offering of securities,
(iii) any acquisition by the Company, (iv) any acquisition by any employee
benefit plan (or related trust) sponsored or maintained by the Company or any of
its Affiliates, or (v) any transaction described in Section 2.5(D).

 

(B)                               A change in the effective control of the
Company.  A “change in the effective control of the Company” occurs on the date
that:

 

2

--------------------------------------------------------------------------------


 

(1)                                 Any one person, or more than one person
acting as a Group, acquires (or has acquired during the 12-month period ending
on the date of the most recent acquisition by such person or persons) ownership
of stock of the Company possessing thirty-five percent (35%) or more of the
total voting power of the stock of the Company; provided, however, if any one
person, or more than one person acting as a group, is considered to own
thirty-five percent (35%) or more of the total voting power of the stock of the
Company, the acquisition of additional stock by the same person or persons is
not considered to cause a change in the effective control of the Company. 
Notwithstanding the foregoing, the following shall not constitute a change in
the effective control of the Company:  (i) any acquisition by any one person, or
more than one person acting as a Group, who on the Effective Date is the
Beneficial Owner of thirty percent (30%) or more of the Outstanding Company
Voting Securities, (ii) any acquisition directly from the Company, including
without limitation, a public offering of securities, (iii) any acquisition by
the Company, (iv) any acquisition by any employee benefit plan (or related
trust) sponsored or maintained by the Company or any of its Affiliates, or
(v) any transaction described in Section 2.5(D); or

 

(2)                                 A majority of the members of the Board is
replaced during any 12-month period by directors whose appointment or election
is not endorsed by a majority of the members of the Board prior to the date of
the appointment or election; provided, however, that this subparagraph (2) shall
apply only to the Company if no other corporation is a majority shareholder of
the Company.

 

(C)                               A change in the ownership of a substantial
portion of the Company’s assets. A “change in the ownership of a substantial
portion of the Company’s assets” occurs on the date that any one person, or more
than one person acting as a Group, acquires (or has acquired during the 12-month
period ending on the date of the most recent acquisition by such person or
persons) assets from the Company that have a total “Gross Fair Market Value” (as
defined below) equal to or more than 90% of the total Gross Fair Market Value of
all of the assets of the Company immediately prior to such acquisition or
acquisitions; provided, however, that, a transfer of assets by the Company is
not treated as a change in the ownership of such assets if the assets are
transferred to:

 

(1)                                 a shareholder of the Company (immediately
before the asset transfer) in exchange for or with respect to its stock;

 

(2)                                 an entity, 50% or more of the total value or
voting power of which is owned, directly or indirectly, by the Company;

 

(3)                                 a person, or more than one person acting as
a Group, that owns, directly or indirectly, 50% or more of the total value or
voting power of all the outstanding stock of the Company;

 

3

--------------------------------------------------------------------------------


 

(4)                                 an entity, at least 50% of the total value
or voting power of which is owned, directly or indirectly, by a person described
in subparagraph (C)(3) hereof); or

 

(5)                                 a Successor Entity pursuant to a transaction
described in Section 2.5(D).

 

(D)                               Consummation of a reorganization, merger, or
consolidation to which the Company is a party, or a sale or other disposition of
all or substantially all of the assets of the Company (a “Business Combination”)
shall not constitute a change in ownership of the Company, a change in the
effective control of the Company, or a change in the ownership of a substantial
portion of the Company’s assets, if following such Business Combination: (i) all
or substantially all the individuals or entities who were the Beneficial Owners
of Outstanding Voting Securities immediately prior to such Business Combination
beneficially own, directly or indirectly, more than sixty percent (60%) of the
combined voting power of the outstanding voting securities entitled to vote
generally in the election of the members of the board of directors of the
company resulting from the Business Combination (including, without limitation,
a corporation which as a result of such transaction owns the Company or all or
substantially all of the Company’s assets either directly or through one or more
subsidiaries) (the “Successor Entity”) in substantially the same proportions as
their ownership immediately prior to such Business Combination of the
Outstanding Company Voting Securities; (ii) no person or Group (excluding any
Successor Entity or any employee benefit plan, or related trust, of the Company
or such Successor Entity) beneficially owns, directly or indirectly, thirty
percent (30%) or more of the combined voting power of the then outstanding
voting securities of the Successor Entity, except to the extent that such
ownership existed prior to the Business Combination; and (iii) at least a
majority of the members of the board of directors of the Successor Entity were
members of the incumbent Board (including members of the Board whose appointment
or election is endorsed by a majority of the Board prior to the date of the
appointment or election) at the time of the execution of the initial agreement
or of the action of the Board providing for such Business Combination.

 

(E)                                For purposes of the definition of Change of
Control:

 

(1)                                 “Group” means persons acting as a group if
they are owners of a corporation that enters into a merger, consolidation,
purchase, or acquisition of stock of the Company or assets of the Company, or a
similar business transaction with the Company (the “Transaction”); provided,
however, that with respect to any person who owns stock of both the Company and
the other corporation in a Transaction, such person will only be treated as
acting as a group with respect to his or her interest in the other corporation
prior to the Transaction;

 

(2)                                 “Gross Fair Market Value” means the value of
the assets of the Company, or the value of the assets being disposed of,
determined without regard to any liabilities associated with such assets; and

 

4

--------------------------------------------------------------------------------


 

(3)                                 Notwithstanding any other provision  hereof,
stock ownership shall be determined under Code Section 409A, and no Change of
Control shall be deemed to have occurred hereunder unless such event constitutes
a change in the ownership or effective control of the Company or in a
substantial portion of the assets of the Company under Code Section 409A.

 

2.6                               Code.  The Internal Revenue Code of 1986, as
amended from time to time, and as construed and interpreted by valid regulations
or rulings issued thereunder.

 

2.7                               Company.  Neenah Paper, Inc., a Delaware
corporation.

 

2.8                               Disability.  A permanent and total disability
such that the Participant is unable to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impairment
which can be expected to last for a continuous period of not less than 12
months, or is, by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, receiving income replacement
benefits for a period not less than 3 months under an accident and health plan
covering Employees of the Employer.  A Participant will be deemed to be subject
to a Disability if the Participant is determined to be disabled under a
long-term disability plan of the Employer that uses a definition of “disability”
that complies with one or both of the foregoing.  In addition, a Participant
will be deemed to be subject to a Disability if the Participant is determined to
be totally disabled by the U.S. Social Security Administration.

 

2.9                               Earnings.  Earnings shall have the same
meaning herein as under the Pension Plan.  For the purposes of this Plan,
however, the Earnings paid to an Employee for a Plan Year in excess of $230,000
(or such limit as adjusted at the same time and in the same manner as under
Section 401(a)(17)(B) of the Code for that Plan Year) shall be included in
determining the Supplemental Benefit under this Plan.

 

2.10                        Effective Date.  January 1, 2009, or with respect to
a particular Affiliate, such later date as of which the Plan Administrative
Committee deems such Affiliate to be a Participating Employer in the Plan.

 

2.11                        Employee.  An Employee as defined in the Schedules
to the Pension Plan; provided, notwithstanding any other provision in the Plan,
a person whose only relationship to the Plan is that of a leased employee shall
not be an Employee and shall not be entitled to benefit under the Plan. For
purposes of the preceding sentence, the term “leased employee” means any person
(other than an employee of recipient) who pursuant to an agreement between the
recipient and any other person (a “leasing organization”) has performed services
for the recipient (or for the recipient and related persons determined in
accordance with section 414(n) of the Code) on a substantially full-time basis
for a period of at least one year, and such services are performed under the
primary direction and control of the recipient.

 

5

--------------------------------------------------------------------------------


 

2.12                        Employer.  The Company and each Affiliate that the
Plan Administrative Committee shall from time to time designate as a
Participating Employer for purposes of the Plan as shown in Appendix A of the
Pension Plan.

 

2.13                        ERISA.  The Employee Retirement Income Security Act
of 1974, as amended from time to time, and as construed and interpreted by valid
regulations or rulings issued thereunder.

 

2.14                        Excess Benefit.  The excess of (A) the amount that
would have been payable to a person under the Pension Plan, determined as of the
date payment of Benefits under this Plan commence, without regard to the
limitation on benefits imposed by Section 415 of the Code, over (B) the amount
that was actually payable to such person under the Pension Plan.

 

2.15                        Lump Sum Payment.  A form of benefit payable as a
lump sum cash payment, actuarially determined based on the rate of interest
equivalent to the average monthly yield on a 20-year Treasury Bond as published
in the Federal Reserve Statistical Release for each month during the previous
three-year period measured from the first business day of the month prior to the
date such lump sum payment is payable under this Plan, or such other rate as
determined pursuant to uniform Plan Administrative Committee rules, and the
mortality table set forth for determining actuarial equivalent benefits under
the Pension Plan, and (i) in the case of a lump sum payment pursuant to
Section 4.1(A) or 4.9 of this Plan, based on the Participant’s Benefit payable
from this Plan and his age at the date of such lump sum payment, and (ii) in the
case of a lump sum payment pursuant to Section 4.2 of this Plan, based on the
Participant’s Benefit payable under this Plan, the earliest age at which his
Benefit from the Pension Plan could commence if he terminated employment, and
the early retirement reduction factor applicable at such age of commencement. 
Notwithstanding the foregoing, the 20-year Treasury Bond yield shall be used in
determining a lump sum cash payment so long as such rate is published by the
Federal Reserve.  In the event that the Federal Reserve ceases to publish the
20-year Treasury Bond rate, a lump sum cash payment will be determined in the
same manner described above using the longest term Treasury Bond published in
the Federal Reserve Statistical Release which is no more than 20-years but not
less than for a 10-year term.

 

2.16                        Participant.  A participant in this Plan is a
Participant in the Pension Plan and

 

(A)                               is eligible to receive an Excess Benefit,
pursuant to Section 3.1(A), upon his termination of employment; and/or

 

(B)                               is eligible to receive a Supplemental Benefit,
pursuant to Section 3.1(B); except, no individual shall be a Participant herein
to the extent that such participation is precluded by an agreement between the
Employer and such individual or such individual is subject to a separate
agreement regarding deferred compensation which provides for similar benefits.

 

2.17                        Participating Employer.  An Employer that has been
approved by the Plan Administrative Committee as an Employer participating in
the Plan.  Appendix A to the Pension Plan

 

6

--------------------------------------------------------------------------------


 

sets forth a list of Participating Employers and may be amended from time to
time by the Plan Administrative Committee without Board action or approval.

 

2.18                        Pension Plan.  The Neenah Paper Pension Plan.

 

2.19                        Plan.  This Neenah Paper Supplemental Pension Plan,
as amended from time to time.

 

2.20                        Plan Administrative Committee.  The committee
appointed by the Board to administer and regulate the Plan as provided in
Article V of this Plan.

 

2.21                        Plan Year.  The twelve calendar month period
beginning on January 1 and ending on the following December 31.

 

2.22                        Separation from Service.

 

(A)                               The Participant’s “separation from service”
(within the meaning of Treasury Regulations Section 1.409A-1(h)) with the
“employer” (within the meaning of Treasury Regulations Section 1.409A-1(h)(3)).

 

(B)                               The employment relationship of a Participant
is considered to remain intact while the Participant is on military leave, sick
leave or other bona fide leave of absence if the period of such leave does not
exceed six months, or, if longer, so long as the Participant retains a right to
reemployment with the Employer or Affiliate under applicable statute or by
contract.  If the period of leave exceeds six months and the Participant does
not retain a right to reemployment under applicable statute or by contract, the
employment relationship is deemed to terminate on the first date immediately
following such six-month period.

 

2.23                        Specified Employee.  A Participant who is a key
employee (as defined in Code Section 416(i) without regard to Code
Section 416(i)(5)) of the Company (or an Affiliate) while the Company’s stock is
publicly traded on an established securities market or otherwise.  For this
purpose, a Participant is a key employee if the Participant meets the
requirements of Code Section 416(i)(1)(A)(i), (ii) or (iii) (applied in
accordance with the regulations thereunder and disregarding Code
Section 416(i)(5)) at any time during the twelve (12) month period ending on
December 31.  Notwithstanding the foregoing, a Participant who is a key employee
determined under the preceding sentence will be deemed to be a Specified
Employee solely for the period of April 1 through March 31 following such
December 31 or as otherwise required by the Code Section 409A.

 

2.24                        Spouse.  The Employee’s husband or wife (as
applicable) pursuant to a legal marriage, as defined under the laws of the state
of the Employee’s residence.

 

2.25                        Supplemental Benefit.  The Supplemental Benefit
shall be excess, determined as of the date payments of Benefits under this Plan
commence, of:

 

(A)                               the amount payable to a person under the
Pension Plan, which amount shall be calculated (i) without regard to Article XII
of the Pension Plan and (ii) using the term Earnings defined as set forth in
Section 2.9; over

 

7

--------------------------------------------------------------------------------

 

(B)                               the sum of (i) the amount payable under the
Pension Plan and (ii) the amount payable as an Excess Benefit under this Plan.

 

2.26                        Surviving Minor Children.  Natural and adopted
children of a deceased Employee who have not attained the age of 21.

 

Construction.  Where appearing in the Plan, the masculine shall include the
feminine and the plural shall include the singular, unless the context clearly
indicates otherwise.  The words “hereof,” “herein,” “hereunder” and other
similar compounds of the word “here” shall mean and refer to the entire Plan and
not to any particular Section or subsection.

 

ARTICLE III

 

BENEFITS

 

3.1                               Eligibility.

 

(A)                               Excess Benefit.  A Participant in the Pension
Plan is eligible to receive an Excess Benefit under this Plan if such
Participant:

 

(1)                                 is entitled to receive benefits under the
Pension Plan; and

 

(2)                                 would have received additional benefits
under the Pension Plan were it not for the limitation on benefits imposed by
Section 415 of the Code.

 

(B)                               Supplemental Benefit.  A Participant in the
Pension Plan is eligible to receive a Supplemental Benefit under this Plan if
such Participant:

 

(1)                                 is a managerial or highly compensated
employee of an Employer within the meaning of Title I of ERISA; and

 

(2)                                 has earnings in excess of the limit provided
under Section 401(a)(17) of the Code for any calendar year in which the
Participant participates in the Pension Plan; and

 

(3)                                 would have received additional benefits
under the Pension Plan were it not for the limitation on benefits imposed by
Section 401(a)(17) of the Code.

 

ARTICLE IV

 

PAYMENT OF BENEFITS

 

4.1                               Election of Form of Payment.

 

(A)                               A Participant may elect, at the time and in
the manner specified by the Plan Administrative Committee on or before the
January 31st immediately following the first year the Participant accrues a
Benefit under the Plan (or such later date

 

8

--------------------------------------------------------------------------------


 

permitted by this Section), to receive payment of his or her Benefit in either
(1) a Lump Sum Payment, or (2) in a life annuity option.

 

(B)                               If the Participant elects the life annuity
option pursuant to Section 4.1(A), the Participant must elect, prior to the date
the Participant is required to commence his or her Benefit under the Plan, to
receive payment of his or her Benefit in one of the following life annuity
options:

 

(1)                                 a life annuity providing for monthly
payments for the life of the Participant;

 

(2)                                 a life annuity providing for monthly
payments for the life of the Participant, which shall, if the Participant dies
within a term of five (5), ten (10) or fifteen (15) years as specified by the
Participant, continue to be paid to the Participant’s Beneficiary for the
balance of the five (5), ten (10) or fifteen (15) year term specified by the
Participant;

 

(3)                                 a 50% percent joint and survivor annuity,
providing for monthly payments, which is an actuarially reduced pension payable
to and during the lifetime of the Participant with the provision that, after his
death, a pension equal to fifty percent (50%) of his reduced pension shall be
payable to and during the lifetime of the joint annuitant selected by the
Participant;

 

(4)                                 a 62½ percent joint and survivor annuity,
providing for monthly payments, which is an actuarially reduced pension payable
to and during the lifetime of the Participant with the provision that, after his
death, a pension equal to sixty-two and one-half percent (62-1/2%) of his
reduced pension shall be payable to and during the lifetime of the joint
annuitant selected by the Participant;

 

(5)                                 a 75 percent joint and survivor annuity
providing for monthly payments, which is an actuarially reduced pension payable
to and during the lifetime of the Participant with the provision that, after his
death, a pension equal to seventy-five percent (75%) of his reduced pension
shall be payable to and during the lifetime of the joint annuitant selected by
the Participant; or

 

(6)                                 a 100 percent joint and survivor annuity
providing for monthly payments, which is an actuarially reduced pension payable
to and during the lifetime of the Participant with the provision that after his
death a pension at the rate of one hundred percent (100%) of his reduced pension
shall be payable to and during the lifetime of the joint annuitant selected by
the Participant.

 

The value of each alternative form of payment described in this
Section 4.1(B) shall be the actuarial equivalent of the Participant’s Benefit,
determined using the actuarial assumptions specified in the Pension Plan as of
the date on which the Participant is entitled to receive or commence payment of
his or her Benefit under

 

9

--------------------------------------------------------------------------------


 

the Plan.  The value of a Lump Sum Payment shall be determined in accordance
with Section 2.15 of the Plan.

 

(C)                               In the event a Participant fails to elect a
form of payment in a timely manner, the Participant’s form of payment shall be
made:

 

(1)                                 in the case of a Participant who does not
have a Spouse on the date the Participant’s Benefit is payable under the Plan,
in the form of payment described in Section 4.1(B)(1); or

 

(2)                                 in the case of a Participant who has a
Spouse on the date the Participant’s Benefit is payable under the Plan, in the
form of payment described in Section 4.1(B)(3) (with the Participant’s Spouse as
the joint annuitant).

 

(D)                               Notwithstanding the foregoing, an Eligible
Employee who is or becomes a Participant prior to December 31, 2008 (other than
a Participant who is or will commence receiving retirement benefits during 2008)
may elect a form of payment pursuant to Section 4.1(A) above (without regard to
Section 4.4) on or before December 31, 2008 subject only to the conditions that
the election shall not defer the payment of any retirement benefits that
otherwise would have been paid in 2008 but for the election permitted pursuant
to this paragraph and shall not accelerate into 2008 the payment of any
retirement benefits that otherwise could not have been paid in 2008 but for the
election permitted pursuant to this paragraph.  A Participant affected by either
of the foregoing conditions shall have his form of payment under
Section 4.1(A) honored to the maximum extent possible, subject to the
limitations set forth in the immediately preceding sentence.

 

4.2                               Automatic Lump Sum Payment Upon Change in
Control.  Notwithstanding any other provision of the Plan, if the Company
experiences a Change in Control, a Participant (or surviving spouse or
designated beneficiary, as the case may be) shall receive his Benefit payable
under Article III as a Lump Sum Payment (subject to any applicable payroll or
other taxes required to be withheld) within the time period specified in
Section 4.3(D).

 

4.3                               Timing of Benefit Payments to Participants.

 

(A)                               Except as otherwise provided in this Section,
all amounts payable to a Participant as an Excess Benefit and Supplemental
Benefit following his or her Separation from Service shall be paid as follows:

 

(1)                                 If the Participant incurs a Separation from
Service prior to attaining age 62 and 10 years of vesting service under the
Pension Plan, the Participant’s Benefit shall be paid or, if applicable,
commence within ninety (90) days following the later of (i) an age specified by
the Participant that is not earlier than age 55 nor later than age 65, or
(ii) the Participant’s Separation from Service, as elected by the Participant. 
In the event a Participant fails

 

10

--------------------------------------------------------------------------------


 

to elect specify an appropriate age in a timely manner, the Participant shall be
to have elected age 65.

 

(2)                                 If the Participant incurs a Separation from
Service after attaining age 62 and 10 years of vesting service under the Pension
Plan, the Participant’s Benefit shall be paid or, if applicable, commence within
ninety (90) days following the Participant’s Separation from Service.

 

(B)                               Notwithstanding any other provision of the
Plan to the contrary, any payment of Benefits made on account of Separation from
Service to, or on behalf of, a Participant who is a Specified Employee during
the six-month period immediately following the Participant’s Separation from
Service shall be suspended.  During such six-month period, the Participant shall
be entitled to interest on the delayed payment at rate equal to the interest
rate described in Section 2.15 for Lump Sum Payments.  Any payment which would
have otherwise been made during that six-month period, including all accrued
interest, shall be paid to the Participant in a lump sum as soon as practicable,
but not more than ninety (90) days, following the expiration of such six-month
period.

 

(C)                               Notwithstanding any other provision of the
Plan to the contrary, if a Participant incurs a Disability while an Employee and
has at least 5 years of vesting service under the Pension Plan, then the
Participant’s Benefit shall commence within ninety (90) days following the date
the Participant is determined to have incurred a Disability.

 

(D)                               If a Participant is to receive a Lump Sum
Payment pursuant to a Change of Control, then such Lump Sum Payment shall be
paid to the Participant within thirty (30) days following the date of the Change
of Control.

 

4.4                               Change of Election of Form of Payment.  A
Participant may elect, in such manner specified by the Plan Administrative
Committee, to change the time and form of payment that is in effect pursuant to
Section 4.1 prior to the commencement of Benefits if:

 

(A)                               such subsequent election does not take effect
until twelve (12) months following the date on which the subsequent election is
made;

 

(B)                               in the case of an election not related to
payments on account of Disability or death, the first payment with respect to
which such subsequent election is made is deferred for at least five (5) years
from the date the payment would otherwise have been made (or in the case of an
annuity option, five years from the date the first amount was scheduled to be
paid); and

 

(C)                               in the instance of an election for a payment
to be made at a fixed time or pursuant to a fixed schedule, the subsequent
election does not occur less than twelve (12) months before the date of the
first scheduled payment.

 

At the time of such subsequent election, a Participant may elect to receive the
distribution in one of the forms permitted under Section 4.1(A), to the extent
otherwise permitted by

 

11

--------------------------------------------------------------------------------


 

the requirements of this Section.  No election pursuant to this Section will be
permitted that accelerates a payment or provides for a payment form that would
cause the Participant’s Benefit to be included in the gross income of the
Participant prior to the taxable year containing the date(s) selected under the
subsequent election as a result of the requirements under the provisions of Code
Section 409A and the regulatory guidance promulgated thereunder.

 

Notwithstanding the foregoing, a change in the form of payment before a life
annuity payment has commenced under the Plan, from one type of life annuity to
another type of life annuity with the same scheduled date for the first annuity
payment, is not considered a change in the time and form of a payment, provided
that the annuity options are actuarially equivalent applying reasonable
actuarial methods and assumptions.

 

4.5                               Death Benefits.

 

(A)                               Automatic Survivor’s Benefit.

 

(1)                                 Survivor’s Benefit.  If, at the time of the
Participant’s death, the Participant was an Employee who either had at least 5
years of vesting service under the Pension Plan or had attained the later of
(i) age 65, or (ii) the fifth anniversary of the date the Participant commenced
participation in the Pension Plan, then the Participant’s surviving Spouse shall
be eligible for a Benefit under the Plan.  Such Benefit shall be paid to the
Participant’s surviving Spouse in the form of a life annuity providing for
monthly payments for the life of the surviving Spouse, commencing as soon as
administratively feasible, but not more than ninety (90) days, following the
Participant’s death.

 

(2)                                 Surviving Minor Children.  If, at the time
of the Participant’s death, the Participant had no Spouse or his Spouse died not
later than 30 days following the date of his death and the Participant was an
Employee who either had at least 5 years of vesting service under the Pension
Plan or had attained the later of (i) age 65, or (ii) the fifth anniversary of
the date the Participant commenced participation in the Pension Plan, then the
Participant’s Surviving Minor Children shall be eligible for a Benefit under the
Plan.  Such Benefit shall be paid in monthly payments apportioned equally among
all Surviving Minor Children and, upon the attainment of age 21 or the death of
a Surviving Minor Child, such amount shall be apportioned equally among the
remaining Surviving Minor Children.  Such Benefit shall commence as soon as
administratively feasible, but not more than ninety (90) days, following the
Participant’s death.

 

(B)                               Preretirement Survivor Benefit.  A Benefit
under the Plan will be paid to the surviving Spouse of a deceased Participant
who at the time of death was a former Employee who at the date of termination of
employment had at least 5 years of vesting service under the Plan, and died
prior to the commencing Benefits under

 

12

--------------------------------------------------------------------------------


 

this Plan.  Such Benefit shall be paid to the surviving Spouse in the form of a
life annuity providing for monthly payments for the life of the surviving
Spouse, commencing as soon as administratively feasible, but not more than
ninety (90) days, following the later of (i) the date the Participant would have
attained age 55, or (ii) Participant’s death.

 

4.6                               Recipients of Payments; Designation of
Beneficiary.  All payments to be made by the Employer under the Plan shall be
made to the Participant during his lifetime, provided that if the Participant
dies prior to the completion of such payments, then all subsequent payments
under the Plan shall be made by the Employer to the Beneficiary determined in
accordance with this Section.  The Participant may designate a Beneficiary by
filing a written notice of such designation with the Plan Administrative
Committee in such form as the Plan Administrative Committee requires and may
include contingent Beneficiaries.  The Participant may from time-to-time change
the designated Beneficiary by filing a new designation in writing with the Plan
Administrative Committee.  If a married Participant designates a Beneficiary or
Beneficiaries other than his Spouse at the time of such designation, such
designation shall not be effective (and the Participant’s Spouse shall be the
Beneficiary) unless:

 

(A)                               the Spouse consents in writing to such
designation;

 

(B)                               the Spouse’s consent acknowledges the effect
of such designation, which consent shall be irrevocable; and

 

(C)                               the Spouse executes the consent in the
presence of either a Plan representative designated by the Plan Administrative
Committee or a notary public.

 

Notwithstanding the foregoing, such consent shall not be required if the
Participant establishes to the satisfaction of the Plan Administrative Committee
that such consent cannot be obtained because (i) there is no Spouse; (ii) the
Spouse cannot be located after reasonable efforts have been made; or (iii) other
circumstances exist to excuse spousal consent as determined by the Plan
Administrative Committee.  If no designation is in effect at the time when any
benefits payable under this Plan shall become due, the Beneficiary shall be the
Spouse of the Participant, or if no Spouse is then living, the representatives
of the Participant’s estate.

 

4.7                               Postponement of Payment.  Notwithstanding any
other provisions of this Plan to the contrary, if the Employer reasonably
anticipates that the Employer’s deduction with respect to any portion of the
Lump Sum Payment due a Participant pursuant to this Article IV would be limited
or eliminated by application of Section 162(m) of the Code, then to the extent
deemed necessary by the Employer to ensure that the entire amount of any
distribution from this Plan is deductible, the Employer may delay payment of any
amount that would otherwise be distributed from this Plan.  Any portion of the
Lump Sum Payment postponed pursuant to this paragraph shall accrue interest for
the period such Lump Sum Payment is postponed at a rate yielding interest
equivalent to the per annum secondary market discount rate for six-month U.S.
Treasury Bills as published by the Federal Reserve Board for the calendar week
ending prior to January 1 (for interest to

 

13

--------------------------------------------------------------------------------


 

be credited for either of the two subsequent fiscal quarters ending March 31 or
June 30) or prior to July 1 (for interest to be credited for either of the
subsequent fiscal quarters ending on September 30 or December 31), or such other
rate as determined pursuant to uniform Plan Administrative Committee rules.  The
delayed amounts (and any interest thereon) shall be distributed to the
Participant (or his or her Beneficiary) at the earliest date the Employer
reasonably anticipates that the deduction of the payment of the amount will not
be limited or eliminated by application of Section 162(m) of the Code.

 

4.8                               Additional Accrual.  If a Participant has
received a Lump Sum Payment pursuant to this Article IV, such Participant may
accrue an additional Benefit under this Plan after the date of such Lump Sum
Payment, provided, however, that such future participation shall not result in
duplication of benefits.  Accordingly, if he has received a distribution of a
Benefit under the Plan by reason of prior participation, his Benefit shall be
reduced by the actuarial equivalent (at the date of the later distribution) of
the present value of the Benefit previously paid hereunder.

 

4.9                               Limited Cashouts.  The Employer may, at its
discretion, require a mandatory Lump Sum Payment of Benefits under the Plan,
provided that (i) the Lump Sum Payment is not greater than the applicable dollar
amount under Code Section 402(g)(1)(B), and (ii) at the time the payment is
made, the amount constitutes the Participant’s entire interest under the Plan
and all other plans that are aggregated with the Plan under Treasury Regulations
Section 1.409A-1(c)(2).  Any required exercise of the Employer’s discretion
pursuant to this Section must be evidenced in writing no later than the date of
such payment.

 

ARTICLE V

 

PLAN ADMINISTRATIVE COMMITTEE

 

5.1                               Plan Administrative Committee.  The Company
may designate one or more persons to serve on the Plan Administrative Committee
to carry out its fiduciary responsibility and authority under the Plan (other
than to manage and control Plan assets and investment of the assets) and its
duties as the plan administrator.  The members of the Plan Administrative for
this Plan shall be the same as the members of the Plan Administrative Committee
for the Pension Plan.

 

5.2                               Membership of Committee.

 

(A)                               The Plan Administrative Committee shall
consist of at least three (3) persons who shall be appointed by and serve at the
pleasure of the Board.

 

(B)                               The Board shall have the right to remove any
member of the Plan Administrative Committee at any time.  A member may resign at
any time by written resignation to the Board.  If a vacancy in the Plan
Administrative Committee should occur, a successor may be appointed by the
Board.

 

5.3                               Powers.  The Plan Administrative Committee
shall have all powers specified in the Plan in addition to all other powers as
may be necessary to discharge its duties hereunder,

 

14

--------------------------------------------------------------------------------


 

including, but not by way of limitation, the power to construe or interpret the
Plan, to determine all questions of eligibility hereunder, to compute and
determine the method of payment of Benefits hereunder, to adopt rules and
regulations for the operation of the Plan consistent with the Plan’s provisions,
and to perform such other duties as may be provided under the Plan or as may
from time to time be delegated to it by the Board.  The Plan Administrative
Committee may take such voluntary correction action as it considers necessary or
appropriate to remedy any inequity that results from incorrect information
received or communicated in good faith or as a consequence of administrative or
operational error, including but not limited to reallocation of plan assets,
adjustments in amounts of future payments to Participants or beneficiaries and
institution of prosecution of actions to recover benefit payments made in error
or on the basis of incorrect or incomplete information.  The Plan Administrative
Committee may prescribe such forms and systems and adopt such rules and
actuarial methods and tables as it deems advisable.  It may employ such agents,
attorneys, accountants, actuaries, medical advisors, or clerical assistants
(none of whom need be members of the Plan Administrative Committee) as it deems
necessary for the effective exercise of its duties, and may delegate to such
agents any power and duties, both ministerial and discretionary, as it may deem
necessary and appropriate.  The compensation of such agents who are not
full-time employees of an Employer shall be fixed by the Plan Administrative
Committee within limits set by the Board and shall be paid by the Company as
determined by the Plan Administrative Committee.

 

5.4                               Organization and Procedures.  The Plan
Administrative Committee shall elect one of its members as chairman.  Its
members shall serve as such without compensation.  A majority of the Plan
Administrative Committee members shall constitute a quorum.  The Plan
Administrative Committee may take any action upon a majority vote at any meeting
at which a quorum is present, and may take any action without a meeting upon the
unanimous written consent of all members.  All action by the Plan Administrative
Committee shall be evidenced by a certificate signed by a member of the Plan
Administrative Committee.  The Plan Administrative Committee shall appoint a
secretary to the Plan Administrative Committee who need not be a member of the
Plan Administrative Committee, and all acts and determinations of the Plan
Administrative Committee shall be recorded by the secretary, or under his
supervision.  All such records, together with such other documents as may be
necessary for the administration of the Plan, shall be preserved in the custody
of the secretary.

 

5.5                               Rules and Decisions.  The Plan Administrative
Committee shall have absolute discretion in carrying out its duties under the
Plan and its decisions shall be final and binding.

 

5.6                               Books and Records.  The records of the
Employers shall be conclusive evidence as to all information contained therein
with respect to the basis for participation in the Plan and for the calculation
of the Benefits.  The Plan Administrative Committee shall keep all individual
and group records relating to Participants and beneficiaries and all other
records necessary for the proper operation of the Plan.  Such records shall be
made available to the Employers and to each Participant and beneficiary for
examination during normal business hours except that a Participant or
beneficiary shall examine only such records as pertain exclusively to the
examining Participant or beneficiary and the Plan.

 

15

--------------------------------------------------------------------------------


 

The Plan Administrative Committee shall prepare and shall file as required by
law or regulation all reports, forms, documents and other items required by
ERISA, the Code and every other relevant statute, each as amended, and all
regulations thereunder.  This provision shall not be construed as imposing upon
the Plan Administrative Committee the responsibility or authority for the
preparation, preservation, publication or filing of any document required to be
prepared, preserved or filed by any other named fiduciary to whom such
responsibilities are delegated by law or by the Plan.

 

5.7                               Perpetuation of Plan Administrative
Committee.  In the event that the Company shall for any reason cease to exist,
then, unless the Plan is adopted and continued by a successor, the members of
the Plan Administrative Committee at that time shall remain in office until the
final termination of the Plan, and any vacancies in the membership of the Plan
Administrative Committee caused by death, resignation, disability or other
cause, shall be filled by the remaining member or members of the Plan
Administrative Committee.

 

5.8                               Claims Procedure.

 

(A)                               Authorized Representative.  A Participant or
beneficiary under the Plan may name an authorized representative to act on his
or her behalf under the claims procedures of the Plan, by providing written
documentation of such authorization in such form as is acceptable to the Plan
Administrative Committee.

 

(B)                               Procedure for Making Initial Claims.  Claims
for benefits under the Plan may be made by submitting forms to the Plan
Administrative Committee pursuant to procedures established by the Plan
Administrative Committee from time to time.

 

(C)                               Review of Claims for Benefits.

 

(1)                                 Determination Regarding Initial Claims.  If
a claim for Plan benefits is denied, the Plan Administrative Committee shall
provide a written notice within 90 days to the claimant that contains
(i) specific reasons for the denial, (ii) specific references to Plan provisions
on which the Plan Administrative Committee based its denial, (iii) a description
of any additional material or information necessary for the claimant to perfect
the claim and an explanation of why such material or information is necessary
and (iv) a description of the Plan’s review procedures and time limits
applicable to such procedures, including a statement of the claimant’s right to
bring a civil action under ERISA Section 502(a) following an adverse benefit
determination on review.

 

The notice shall also contain a statement that the claimant may (i) request a
review upon written application to the Plan Administrative Committee within 60
days, (ii) submit written comments, documents, records and other information
relating to the claim, and (iii) request copies of all documents, records, and
other information relevant to the claimant’s claim.  If a claim is denied
because of incomplete information, the notice shall also indicate what
additional information is required.

 

16

--------------------------------------------------------------------------------

 

If additional time is required to make a decision on the claim, the Plan
Administrative Committee shall notify the claimant of the delay within the
original 90 day period.  This notice will also indicate the special
circumstances requiring the extension and the date by which a decision is
expected.  This extension period may not exceed 90 days beyond the end of the
first 90-day period.

 

(2)                                 Appeals.  The claimant may appeal a denied
claim by submitting a written request for an appeal review to the Plan
Administrative Committee.  The appeal request must, however, be made within 60
days after the claimant’s receipt of notice of the denial of the claim. 
Pertinent documents may be reviewed in preparing an appeal, and issues and
comments may be submitted in writing.  The claimant shall be provided, upon
request and free of charge, reasonable access to, and copies of, all documents,
records and other information relevant to the claimant’s claim for benefits (as
determined under applicable regulations).  An appeal shall be given a complete
review by the Plan Administrative Committee, taking into account all comments,
documents, records and other information submitted by the claimant without
regard to whether such information was submitted or considered in the initial
benefit determination.

 

The Plan Administrative Committee shall review an appeal of a denied claim no
later than the date of the next Plan Administrative Committee meeting
immediately following such request for review, unless the request for review is
filed within 30 days preceding the date of such meeting.  In such case, a
benefit determination may be made by no later than the date of the second
meeting following the Plan Administrative Committee’s receipt of a request for
review.  If special circumstances require a further extension of time for
processing, a benefit determination shall be rendered no later than the third
meeting of the Plan Administrative Committee following the Plan Administrative
Committee’s receipt of the request for review.  If such an extension of time for
review is required because of special circumstances, the Plan Administrative
Committee shall provide the claimant with written notice of the extension,
describing the special circumstances and the date as of which the benefit
determination will be made, prior to the commencement of the extension.  The
Plan Administrative Committee shall notify the claimant of the benefit
determination as soon as possible, but not later than 5 days after the benefit
determination is made.

 

5.9                               Allocation or Reallocation of Fiduciary
Responsibilities.  The Plan Administrative Committee may allocate and redelegate
the powers and responsibilities specifically delegated to them by the Plan.  Any
such allocation, delegation or redelegation shall be in writing and shall be
filed with and retained by the secretary of the Plan Administrative Committee
with the records of the Plan Administrative Committee.

 

17

--------------------------------------------------------------------------------


 

5.10                        Service of Process.  The Company shall be the
designated recipient of service of process with respect to legal actions
regarding the Plan.

 

ARTICLE VI

 

MISCELLANEOUS

 

6.1                               Unfunded Obligation.  The obligation to make
payments hereunder shall constitute a contractual liability to the Participant
of the Employer which employed the Participant (the “Applicable Employer”). 
Such payments shall be made from the general funds of the Applicable Employer,
and the Applicable Employer shall not be required to establish or maintain any
special or separate fund, or otherwise to segregate assets to assure the such
payments shall be made, and the Participant shall not have any interest in any
particular assets of the Applicable Employer by reason of its obligations
hereunder.  To the extent that any person acquires a right to receive payment
from the Applicable Employer, such right shall be no greater than the right of
an unsecured creditor of the Applicable Employer.  The Company may establish a
grantor trust as a source for the payment of benefit obligations under the
Plan.  If established, the grantor trust shall be unfunded for purposes of the
Code and for purposes of Title I of ERISA and all assets of the grantor trust
shall be held in the United States.  The establishment of a grantor trust is not
intended to cause Participants to realize current income on the amounts
contributed thereto, and the grantor trust shall be so interpreted and
administered.  Nothing contained in the Plan constitutes a guarantee by any
Applicable Employer that the assets of the Applicable Employer shall be
sufficient to pay any benefit to any person.

 

6.2                               Amendment and Termination.  The Company, by
action of the Board, shall have the right at any time to amend this Plan in any
respect, or to terminate this Plan and may permit or require the acceleration of
payment of Benefits in connection therewith to the extent permitted under Code
Section 409A and the regulations thereunder, and the Plan Administrative
Committee may amend the Plan, but may not amend the Plan in a manner that would
materially affect the Company’s cost, the Company’s contributions to the Plan,
or eligibility for participation in the Plan, or that would determine
compensation for any executive officer; provided, however, that no such
amendment or termination shall operate to reduce the benefit that has accrued
for any Participant who is participating in the Plan nor the payment due to a
terminated Participant at the time the amendment or termination is adopted. 
Continuance of the Plan is completely voluntary and is not assumed as a
contractual obligation of the Company or any Participating Employer.

 

6.3                               Termination of Pension Plan.  Subject to the
provisions of Section 6.2, this Plan shall terminate when the Pension Plan
terminates.

 

6.4                               Plan Sponsor.  The Company is the Plan Sponsor
and Named Fiduciary of the Plan, within the meaning of ERISA.

 

18

--------------------------------------------------------------------------------


 

6.5                               Coordination with Pension Plan.  An
application or claim for a benefit under the Pension Plan, or an election to
receive his benefit in a Lump Sum Payment, shall constitute a claim for a
Benefit under this Plan.

 

6.6                               Effect of Plan.  Nothing contained herein
(a) shall be deemed to exclude a Participant from any compensation, bonus,
pension, insurance, termination pay or other benefit to which he otherwise is or
might become entitled to as an Employee or (b) shall be construed as conferring
upon an Employee the right to continue in the employ of the Company as an
executive or in any other capacity.

 

6.7                               Offset.  If, at the time payments are to be
made hereunder, the Participant or the beneficiary is indebted or obligated to
the Employer, then the payments remaining to be made to the Participant or the
beneficiary may, at the discretion of the Employer, be reduced by the amount of
such indebtedness or obligation, provided, however, that an election by the
Employer not to reduce any such payment or payments shall not constitute a
waiver of its claim for such indebtedness or obligation.

 

6.8                               Amounts Payable.  Any amounts payable by the
Employer hereunder shall not be deemed salary or other compensation to a
Participant for the purposes of computing benefits to which the Participant may
be entitled under any other arrangement established by the Employer for the
benefit of its Employees.

 

6.9                               Rights and Obligations.  The rights and
obligations created hereunder shall be binding on a Participant’s heirs,
executors and administrators and on the successors and assigns of the Employer.

 

6.10                        Notice.  Any notice required or permitted to be
given under the Plan shall be sufficient if in writing and hand delivered, or
sent by registered or certified mail, and if given to the Company, delivered to
the principal office of the Company, directed to the attention of the Plan
Administrative Committee.  Such notice shall be deemed given as of the date of
delivery or, if delivery is made by mail, as of the date shown on the postmark
or the receipt for registration or certification.

 

6.11                        Governing Law.  The Plan shall be construed and
governed by the laws of the State of Georgia.

 

6.12                        Assignment of Rights.  The rights of any Participant
under this Plan are personal and may not be assigned, transferred, pledged or
encumbered.  Any attempt to do so shall be void.

 

6.13                        Liability.  Neither the Employer, its Employees,
agents, any member of the Board, the plan administrator nor the Plan
Administrative Committee shall be responsible or liable in any manner to any
Participant, beneficiary, or any person claiming through them for any benefit or
action taken or omitted in connection with the granting of benefits, the
continuation of benefits or the interpretation and administration of this Plan.

 

19

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Plan to be executed by its duly
authorized officer.

 

 

NEENAH PAPER, INC.

 

 

 

By:

/s/Richard Read

 

 

 

 

 

 

 

Name:

Richard Read

 

 

 

 

 

 

 

Title:

Vice President - Human Resources

 

 

 

 

 

 

 

Date:

November 25, 2008

 

20

--------------------------------------------------------------------------------
